PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/673,958
Filing Date: 4 Nov 2019
Appellant(s): Time Warner Cable Enterprises LLC



__________________
Michael P. Straub
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/03/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant provides three key arguments on pages 15-19 as to the rejection of claims 2-5, 7, 11-15, and 17 under 35 USC 103 relying on the combination of the Li and Fullagar references: 

Fullagar does not disclose or suggest initializing of a local content popularity information in the form of a local popularity list by “using, at the edge node the general content popularity list as the local popularity list” because the general content popularity list is different from and not used as the local content popularity information. 

This argument should be found unpersuasive because Fullagar, in [0008], ln. 4-14, discloses “receiving popularity data associated with a first plurality of content assets, where the popularity data indicate the popularity of each content asset in the first plurality of content assets across a user base that spans multiple geographic regions, generating a manifest that includes a second plurality of content assets based on the popularity data and a geographic location associated with the cache, where each content asset included in the manifest is determined to be popular among users proximate to the geographic location or users with preferences similar to users proximate to the geographic location”.  Fullagar’s popularity data (corresponding to the claimed “general content popularity list”) is used to generate the manifest (corresponding to the claimed “local content popularity list”).  Thus, the popularity data is used as the manifest. 

While [0008] mentions generating a manifest that includes a second plurality of content assets based on the popularity data and a geographic location associated with the cache, there is no mention or suggestion of using the popularity information for the first plurality of assets as the popularity information of the second plurality of assets.  The popularity information for the second plurality of content assets is based on popularity “among users proximate to the geographic location or users with preferences similar to users proximate to the geographic location”.  Accordingly, the popularity information for the second plurality of assets is determined differently from than is the popularity for the first plurality of content assets and suggests that the popularity information for the first cache should not be used as the popularity information for the second plurality of content assets. 

This argument should be found unpersuasive because Fullagar’s popularity data associated with the first plurality of content assets is used to generate the manifest that includes the second plurality of content assets.  Fullagar discloses in [0008], ln. 8-9 generating a manifest that includes a second plurality of content assets based on the popularity data…”.  As noted by Appellant, Fullagar’s popularity data indicates the popularity of each content asset in the first plurality of content assets across a user base that spans multiple geographic regions.  There is no suggestion in Fullagar that new or different popularity information is generated or used when the manifest is generated.  Interpreting Fullagar’s manifest as being based on new or different popularity information would not make sense because the manifest is explicitly disclosed as being based on the popularity data.  Appellant’s reference to [0008] in Fullagar that each content asset in the manifest is determined to be popular among users proximate to the geographic location or users with preferences similar to users proximate to the geographic location does not in any way suggest that new or different popularity information was used in making said determination. 

The fact that the manifest may be a ranked list is not important to the claim or the initializing step and [0022] of Fullagar does not even mention a “general content popularity list”.

This argument should be found unpersuasive because the citation of Fullagar's manifest being a ranked list was to reinforce the fact that the disclosed manifest corresponds to the claimed local content popularity information in the form of a local popularity list.  As discussed above, Fullagar’s “popularity data” in [0008] corresponds to the claimed “general content popularity list”. 

On page 19, Appellant argues that all of the claims which depend from claims 2 and 11 are patentable for the same reason claims 2 and 11 are patentable.  This argument should be found unpersuasive for the same reasons as set forth in the response in section 1-3 above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NAM T TRAN/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
Conferees:

/THOMAS J DAILEY/Primary Examiner, Art Unit 2452   
                                                                                                                                                                                                     /DUYEN M DOAN/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.